 



Exhibit 10.1
Description of the Material Terms of Max & Erma’s Restaurants, Inc.’s
Fiscal 2007 Executive Compensation Program
Base Salaries for Fiscal 2007
Todd B. Barnum, Chairman and Chief Executive Officer – $380,000
Robert A. Lindeman, President – $265,000
William C. Niegsch, Jr., Executive Vice President and Chief Financial Officer –
$230,000
James E. Howenstein, Chief Operating Officer – $175,000
Executive Cash Bonus Program
     The Company’s Executive Cash Bonus Program is based on the Company
achieving certain objective performance criteria. A fixed bonus (“Fixed Bonus”)
will be paid to the executive officers in accordance with the following table if
the Company achieves certain targeted adjusted operating earnings for fiscal
2007. In addition, a certain percentage of higher adjusted operating earnings
for fiscal 2007 will be assigned to a bonus pool (“Bonus Pool”), a percentage of
which will be paid to the executive officers in accordance with the following
table.

              Executive   Fixed Bonus   Bonus Pool
Mr. Barnum –
  $ 10,000     20% of the Bonus Pool
 
           
Mr. Lindeman –
  $ 25,000     40% of the Bonus Pool
 
           
Mr. Niegsch –
  $ 10,000     20% of the Bonus Pool
 
           
Mr. Howenstein –
  $ 10,000     10% of the Bonus Pool

Additional Cash Bonus Program

      Executive   Bonus
Mr. Howenstein –
  $25,000 bonus per each specified increment of increases in same store sales in
fiscal 2007 over fiscal 2006

 